Exhibit EXECUTION COPY THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 30, 2008 (amending and restating the Second Amended and Restated Credit Agreement, dated as of February 23, 2004, as amended), among CHESAPEAKE CORPORATION, as the Parent, CHESAPEAKE UK HOLDINGS LIMITED, BOXMORE INTERNATIONAL LIMITED, and CHESAPEAKE PLC, as the U.K. Borrowers, VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS FROM TIME TO TIME PARTIES HERETO, as the Lenders, and WACHOVIA BANK, NATIONAL ASSOCIATION, as the Administrative Agent, WACHOVIA CAPITAL MARKETS, LLC, as Sole Lead Arranger and the Sole Book Runner THIRD AMENDED AND RESTATED CREDIT AGREEMENT THIS
